Citation Nr: 0200935	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  00-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the claim of service connection for the 
residuals of a claimed back injury.

2.  Whether new and material evidence has been presented 
sufficient to reopen the claim of service connection for the 
residuals of a claimed neck injury.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1971 to August 1974 
with subsequent service in the Army Reserves.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the RO. 

The veteran testified at a video conference hearing before 
the undersigned Member of the Board in October 2001.



FINDINGS OF FACT

1.  In February 1985, the RO denied the appellant's original 
claim of service connection for residuals of a neck and back 
injury, but the appellant did not appeal in a timely fashion 
from that decision.

2.  In December 1987, the RO denied the appellant's claim to 
reopen the issues of service connection for residuals of a 
neck and back injury on a new and material basis, but the 
appellant did not appeal in a timely fashion from that 
decision.

3.  New evidence has been presented since the RO's December 
1987 decision which bears directly and substantially on the 
veteran's claim of service connection for residuals of a neck 
and back injury and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the 
December 1987 RO decision to reopen the claim of service 
connection for the residuals of a neck and back injury.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.104, 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the appellant's 
appeal but after the RO's most recent consideration of the 
veteran's claims to reopen, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A(f), 5106, 5107, 5126 
(West Supp. 2001).  The liberalizing provisions of the VCAA 
are applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. §§ 5103A(f), 5108.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claims to reopen, 
which were received long before that date.  The Board will 
consider this claim under that version of 38 C.F.R. § 3.156 
which is set forth below.

In this case, the veteran claims that he currently suffers 
from residuals of a neck and back injury sustained in an 
automobile accident during active military service.  The 
veteran served on active duty from July 1971 to August 1974 
with subsequent service in the Army Reserves.

Ten years after his discharge from service, the veteran filed 
claims of service connection for residuals of neck and back 
injuries.  At that time, the evidence of record showed 
complaints of back pain in service as a result of an 
automobile accident.  

Specifically, a review of the veteran's service medical 
records shows that he reported neck and back pain on several 
occasions in 1973 and 1974.  More specifically, an August 10, 
1973 report from the USAF Clinic in Spangdahlem, Germany 
notes complaints of back pain since an injury in March.  The 
impression was that of low back syndrome.  An October 1973 
report notes complaints of low back pain since an auto 
accident on March 13, 1972.  The service medical records also 
reflect that in November 1973, the veteran requested an x-ray 
study of his back.  Moreover, the veteran identified 
recurrent back pain as a condition which he had experienced 
in the past, or currently, on his separation physical 
examination in August 1974.  The examiner noted, however; 
that the veteran's positive response was reviewed and that it 
was found to be of no medical significance.

Importantly, the veteran's September 1977 examination for the 
purpose of enlistment in the Army Reserves, was negative for 
any complaints, findings or diagnosis of neck or back pain.

The veteran's initial October 1984 claim of service 
connection for residuals of a back and neck injury was denied 
by rating decision dated February 1985.  The RO acknowledged 
the veteran's complaints of back pain in service, but noted 
that there was neither post-service evidence of treatment for 
back or neck pain nor any current diagnosis of a back or neck 
disability.  The RO therefore denied the veteran's claim of 
service connection, concluding that the necessary continuity 
of symptomatology was absent in this case.

The veteran was provided notice of his procedural and 
appellate rights; however he did not perfect his appeal.  The 
RO's February 1985 decision denying service connection for 
residuals of a back and neck injury is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.104 (2001).

Thereafter, in 1987, the veteran submitted several lay 
statements in support of his claim of service connection for 
residuals of neck and back injuries.  The RO considered the 
lay statements, but confirmed the February 1985 denial in a 
December 1987 decision, finding that new and material 
evidence sufficient to reopen the claims of service 
connection for neck and back disabilities had not been 
presented.  Again, the veteran did not timely appeal from the 
December 1987 decision.

Twelve years later, in August 1999, the veteran submitted a 
claim to reopen the issues of service connection for 
residuals of a neck and back injury.  

A review of VA outpatient treatment reports from April 1994 
to September 1999 is negative for any complaints, findings or 
diagnosis of a neck or back disability.  It does not appear 
that the RO attempted to obtain any outpatient treatment 
reports for the veteran's post-service years prior to 1994.  

In support of his claim to reopen, the veteran testified at a 
video conference hearing before the undersigned Member of the 
Board in October 2001.  The veteran testified that he injured 
his neck and back as a result of an automobile accident 
during service in Germany in 1973.  The veteran further 
testified that he was treated immediately for his injuries at 
a hospital in Germany.

The veteran further indicated that he was not treated again 
for residuals of the neck and back injuries until 1984.

The veteran testified that he "thinks" he received private 
treatment for his back and neck pain since 1999, the date of 
the most recent post-service medical evidence of record.  

Finally, the veteran testified that his current back symptoms 
are of the same type as those during service.  More 
specifically, the veteran indicated that sometimes his back 
"locks up" and he is unable to move.  The veteran noted 
that he has experienced back pain since his discharge from 
active service, but that he did not seek treatment for such 
pain right away.  The veteran testified that he used over-
the-counter medication for the pain, but that his neck and 
back pain prevented him from retaining substantially gainful 
employment.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2001).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the December 
1987 RO decision.

In this case, the relevant evidence added to the record since 
the RO's December 1987 decision consists primarily of video 
conference hearing testimony, as noted hereinabove.  
Specifically, the veteran testified as to the current state 
of the neck and back disabilities and indicated that he may 
have sought treatment for these injury residuals since his 
original claim in 1984.  Importantly, there are no outpatient 
medical records in the claims file showing post-service 
treatment for residuals of a back and neck injury.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the December 1987 decision.  
Furthermore, the evidence is material as to question of 
service connection because it raises the possibility of 
positive continuity of symptomatology since service.  Thus, 
this evidence is relevant and probative to the issues at hand 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2001).


ORDER

The claim of service connection for residuals of a claimed 
back injury and residuals of a claimed neck injury is 
reopened and, to this extent only, the appeal is granted.



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  In view of the reopening of the veteran's 
claims, further action is warranted in order to ensure that 
all appropriate notification or development action is 
undertaken as required by the VCAA.  It would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

As noted above, the veteran testified that he has sought 
treatment for his claimed neck and back disabilities since 
discharge from service, but the claims file is void of any 
post-service medical evidence showing treatment for a back or 
neck disability.  Moreover, there is no evidence of a nexus 
between the veteran's complaints of back pain in service and 
any current back and/or neck disability. 

The veteran should be asked in this regard to submit 
competent evidence to support these assertions that he 
suffers from a claimed back and neck disability due to injury 
in service.  Specifically, all records showing treatment for 
neck and back pain since service should be obtained and 
associated with the claims file.  More importantly, the 
veteran should submit competent evidence showing a link 
between any current back and/or neck disability and his 
documented complaints of back pain during service.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for back 
and/or neck disabilities, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
all competent evidence to support his 
assertions that he suffers from back and 
neck disabilities due to injury that was 
incurred in or aggravated by service.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The veteran should also be afforded 
VA examination in order that an opinion 
can be obtained as to whether there is 
any link between any currently diagnosed 
neck and/or back disorder and the events 
in military service.  It is requested 
that, prior to rendering such opinion, 
the examiner conduct a thorough review of 
the record, obtain a detailed history of 
symptoms from the veteran, and conduct 
any special testing necessary.  Rationale 
to support such opinion, whether 
favorable or not, should be set forth.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claims of service connection for a back 
and neck disability based on the 
evidentiary record in its entirety.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any benefit sought 
on appeal remains denied, then the 
veteran and his representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



